Title: To Thomas Jefferson from Henry Dearborn, 24 February 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir
                            
                            
                        
                        the name & proposed promotion of Capt. Clark has been left out of the list by a misunderstanding of my
                            directions.
                   Yours,
                        
                            H. Dearborn
                            
                        
                     Enclosure
                                                
                            
                                 Sir
                                
                                War Department Feby 24. 1807
                            
                             I have the honor of proposing for your approbation first Lieutenant William Clark of the regiment of
                                Artillerists to be promoted to the Rank of Lieut Colonel in the second Regiment of Infantry, vice Thomas H Cushing
                                promoted to the rank of Colonel 
                     Accept Sir assurances of my high respect & consideration 
                            
                                H Dearborn
                            
                        
                    
               